     Case 3:19-cv-01456-GPC-WVG Document 56 Filed 09/15/20 PageID.1229 Page 1 of 6



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     RENOVATE AMERICA, INC.,                            Case No.: 19-CV-1456-GPC(WVG)
12                                       Plaintiff,
                                                          AMENDED SCHEDULING ORDER
13     v.                                                 REGULATING DISCOVERY
                                                          AND OTHER PRE-TRIAL
14     LLOYD’S SYNDICATE 1458,
                                                          PROCEEDINGS
15                                     Defendant.
                                                          [Doc. No. 49.]
16
17
18          For good cause shown, Defendant’s ex parte motion to amend the Scheduling Order
19    is GRANTED. However, this will be the last extension of time this Court will allow.
20    Plaintiff’s counsel shall cooperate in providing Defendant the necessary information
21    needed to notice the Weber and Ng depositions.
22          IT IS HEREBY ORDERED:
23          1.     All discovery pertaining to facts shall be completed on or before October 16,
24    2020. All discovery pertaining to expert witnesses shall be completed on or before
25    February 5, 2021.
26          “Completed” means that all discovery under Rules 30-36 of the Federal Rules of
27    Civil Procedure must be initiated a sufficient period of time in advance of the cut-off date,
28    so that it may be completed by the cut-off date, taking into account the times for services,

                                                      1
                                                                               19-CV-1456-GPC(WVG)
     Case 3:19-cv-01456-GPC-WVG Document 56 Filed 09/15/20 PageID.1230 Page 2 of 6



1     notice, and response as set forth in the Federal Rules of Civil Procedure, and any motions
2     and the resolution of any discovery disputes. All disputes concerning discovery shall be
3     brought to the attention of the Magistrate Judge no later than thirty (30) days following the
4     date upon which the event giving rise to the discovery dispute occurred. Counsel shall
5     meet and confer pursuant to the requirements of Fed. R. Civ. P. 26 and Local Rule 26.1(a).
6     The Court will hear the disputes only after counsel have met and conferred and have
7     reached impasse with regard to the particular issue. A failure to comply in these regards
8     will result in a waiver of a party’s discovery issue. Absent an order of the court, no
9     stipulation continuing or altering this requirement will be recognized by the court.
10          2.     On or before November 6, 2020, all parties shall exchange with all other
11    parties a list of all expert witnesses expected to be called at trial to present evidence under
12    Federal Rule of Evidence 702, 703, or 705. The list shall include the name, address, and
13    phone number of the expert and a brief statement identifying the subject areas as to which
14    the expert is expected to testify. The list shall also include the normal rates the expert
15    charges for deposition and trial testimony. On or before November 20, 2020, any party
16    may supplement its designation in response to any other party’s designation so long as the
17    party supplementing its expert designation has not previously retained an expert to testify
18    on that subject.
19          3.     Each expert witness designated by a party shall prepare a written report to be
20    provided to all other parties no later than December 23, 2020, containing the information
21    required by Fed. R. Civ. P. 26(a)(2)(B).
22          4.     On or before January 15, 2021, any party, through any expert designated,
23    shall in accordance with Fed. R. Civ. P. 26(a)(2)(D)(ii), supplement any of its expert reports
24    regarding evidence intended solely to contradict or rebut evidence on the same subject
25    matter identified in an expert report submitted by another party.
26          Except as provided in paragraph 5, below, any party that fails to make these
27    disclosures shall not, absent substantial justification, be permitted to use evidence or
28

                                                     2
                                                                                 19-CV-1456-GPC(WVG)
     Case 3:19-cv-01456-GPC-WVG Document 56 Filed 09/15/20 PageID.1231 Page 3 of 6



1     testimony not disclosed at any hearing or at the time of trial. In addition, the Court
2     may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
3           5.     If a party has made a disclosure under Rule 26(a), and “learns that in some
4     material respect the disclosure or response is incomplete or incorrect, and if the additional
5     or corrective information has not otherwise been made known to the other parties during
6     the discovery process or in writing,” the party must supplement or correct its disclosure or
7     response in a “timely manner,” pursuant to Fed. R. Civ. P. 26(e)(1).
8           6.     All other pretrial motions, including those addressing Daubert issues related
9     to dispositive motions must be filed by March 9, 2021. Pursuant to Honorable Gonzalo
10    P. Curiel’s Civil Pretrial & Trial Procedures, all motions for summary judgment shall be
11    accompanied by a separate statement of undisputed material facts. Any opposition to a
12    summary judgment motion shall include a response to the separate statement of undisputed
13    material facts. Counsel for the moving party must obtain a motion hearing date from the
14    law clerk of the judge who will hear the motion. Motion papers MUST be filed and served
15    the same day of obtaining a motion hearing date from chambers. A briefing schedule will
16    be issued once a motion has been filed. The period of time between the date you request a
17    motion date and the hearing date may vary. Please plan accordingly. Failure to make a
18    timely request for a motion date may result in the motion not being heard.
19          7.     A Mandatory Settlement Conference shall be conducted on October 30, 2020,
20    at 9:00 a.m. in the chambers of Magistrate Judge William V. Gallo. Counsel shall submit
21    settlement statements directly to chambers no later than October 21, 2020. Each party’s
22    settlement statement shall set forth the party’s statement of the case, identify controlling
23    legal issues, concisely set out issues of liability and damages, and shall set forth the party’s
24    settlement position, including the last offer or demand made by that party, and a separate
25    statement of the offer or demand the party is prepared to make at the settlement conference.
26    Settlement conference briefs shall not be filed with the Clerk of the Court but may be
27    served on opposing counsel at the party’s discretion. Settlement conference briefs
28    shall comply with the undersigned’s Chambers Rules. The parties shall meet and confer

                                                     3
                                                                                  19-CV-1456-GPC(WVG)
     Case 3:19-cv-01456-GPC-WVG Document 56 Filed 09/15/20 PageID.1232 Page 4 of 6



1     in good faith prior to the Mandatory Settlement Conference and verify that they have done
2     so in their respective Mandatory Settlement Conference statements, outlining the substance
3     of their discussions and negotiations.
4           Pursuant to Federal Rule of Civil Procedure 16 and Local Civil Rule 16.3, all named
5     Plaintiffs, named Defendants, claims adjusters for insured defendants, and if a named
6     Plaintiff or Defendant is a corporation, partnership, or other entity, a representative of that
7     entity, with full and unlimited authority1 to negotiate and enter into a binding settlement,
8     as well as the principal attorney(s) responsible for the litigation, must be present and must
9     be prepared to discuss in good faith, the facts of the case, the law that governs the legal
10    issues in the case, and to resolve the case at the Settlement Conference. Sanctions may
11    issue against a party and/or attorney who does not proceed as noted above. Retained
12    outside corporate counsel shall not appear on behalf of a corporation as the party who has
13    the authority to negotiate and enter into a settlement. For good cause, and on ex parte
14    application at least one week before the scheduled settlement conference, Magistrate Judge
15    Gallo may excuse a party or representative from personal attendance provided such party
16    or parties will be available by telephone during the conference. Failure to attend the
17    conference or participate in good faith or obtain proper excuse will be considered grounds
18    for sanctions. Counsel seeking to reschedule a Settlement Conference must first confer
19    with opposing counsel. The Court will consider formal, written ex parte requests to
20    continue a Settlement Conference when extraordinary circumstances exist that make a
21
22
      1
23      “Full authority to settle” means that the individuals at the settlement conference must be
      authorized to fully explore settlement options and to agree at that time to any settlement
24    terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
25    648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
      change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
26    485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27    authority to attend the conference includes that the person’s view of the case may be altered
      during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28    not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                     4
                                                                                 19-CV-1456-GPC(WVG)
     Case 3:19-cv-01456-GPC-WVG Document 56 Filed 09/15/20 PageID.1233 Page 5 of 6



1     continuance appropriate. In and of itself, having to travel a long distance to appear at the
2     Settlement Conference is not an extraordinary circumstance.
3              8.    Pursuant to Honorable Gonzalo P. Curiel’s Civil Pretrial & Trial Procedures,
4     the parties are excused from the requirement of Local Rule 16.1(f)(2)(a); no Memoranda
5     of Law or Contentions of Fact are to be filed.
6              9.    Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
7     Civ. P. 26(a)(3) by June 11, 2021. Failure to comply with these disclosure requirements
8     could result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.
9              10.   Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
10    June 18, 2021. At this meeting, counsel shall discuss and attempt to enter into stipulations
11    and agreements resulting in simplification of the triable issues. Counsel shall exchange
12    copies and/or display all exhibits other than those to be used for impeachment. The exhibits
13    shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any
14    objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ. P.
15    26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
16    order.
17             11.   Counsel for plaintiff will be responsible for preparing the pretrial order and
18    arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By June 25, 2021,
19    plaintiff’s counsel must provide opposing counsel with the proposed pretrial order for
20    review and approval. Opposing counsel must communicate promptly with plaintiff’s
21    attorney concerning any objections to form or content of the pretrial order, and both parties
22    shall attempt promptly to resolve their differences, if any, concerning the order.
23             12.   The Proposed Final Pretrial Conference Order, including objections to any
24    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
25    lodged with the assigned district judge by July 2, 2021, and shall be in the form prescribed
26    in and comply with Local Rule 16.1(f)(6).
27             13.   The final Pretrial Conference is scheduled on the calendar of the Honorable
28    Gonzalo P. Curiel on July 9, 2021 at 1:30pm. The Court will set a trial date during the

                                                     5
                                                                                19-CV-1456-GPC(WVG)
     Case 3:19-cv-01456-GPC-WVG Document 56 Filed 09/15/20 PageID.1234 Page 6 of 6



1     pretrial conference. The Court will also schedule a motion in limine hearing date during
2     the pretrial conference.
3           14.    The parties must review the chambers’ rules for the assigned district judge
4     and magistrate judge.
5           15.    A post trial settlement conference before a magistrate judge may be held
6     within 30 days of verdict in the case.
7           16.    The dates and times set forth herein will not be modified except for good cause
8     shown.
9           17.    Briefs or memoranda in support of or in opposition to all motions noticed for
10    the same motion day shall not exceed twenty-five (25) pages in length, per party, without
11    leave of the judge who will hear the motion. No reply memorandum shall exceed ten (10)
12    pages without leave of a district court judge. Briefs and memoranda exceeding ten (10)
13    pages in length shall have a table of contents and a table of authorities cited.
14          18.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
15    case hereafter.
16          IT IS SO ORDERED.
17    DATED: September 15, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                     6
                                                                                  19-CV-1456-GPC(WVG)
